t c memo united_states tax_court donna m keitz petitioner v commissioner of internal revenue respondent docket no filed date donna m keitz pro_se richard a stone for respondent memorandum findings_of_fact and opinion dean special_trial_judge this is a case arising under sec_6015 unless otherwise indicated section references are to the internal_revenue_code respondent determined sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 and is effective for any liability for tax arising after date and any liability for tax arising on or before date but remaining unpaid as of date petitioner was not entitled to relief for a dollar_figure underpayment_of_tax for tax_year pursuant to sec_6015 the issue for decision is whether respondent abused his discretion by denying petitioner's request for relief from joint_and_several_liability under sec_6015 for the underpayment_of_tax some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed with the court petitioner resided in baltimore maryland findings_of_fact petitioner married in and bore four children during the marriage as of the time of respondent's determination in june of three of the children were still minors petitioner has an eleventh grade education and was primarily a homemaker during petitioner worked part time earning dollar_figure from which taxes were withheld petitioner's spouse william a keitz owned and operated his own electrical business a k electric petitioner had no involvement at all with mr keitz's business during their marriage mr keitz handled the family financial matters he gave petitioner a weekly amount to cover food and other necessities and an allowance of dollar_figure per week for herself when the children needed clothes mr keitz would give petitioner additional money mr keitz demanded that petitioner not open any bills that came in the mail and that if she did he could have her handled during and petitioner filed joint income_tax returns with mr keitz for petitioner filed as head_of_household for the tax filing petitioner gave her form w-22 to mr keitz shortly after the end of the taxable_year the keitzes' adjusted_gross_income agi as reported on the return was dollar_figure of this amount dollar_figure was documented by forms w-2 wage and tax statement or forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the remaining dollar_figure of agi comprised a dollar_figure taxable refund dollar_figure in dividend income and dollar_figure in capital_gains only dollar_figure of the total agi was attributable to petitioner mr keitz had the joint tax_return prepared at h_r block by a person or persons unknown to petitioner when mr keitz told petitioner to sign the tax_return she signed a computerized document in the 1040pc format of a u s individual_income_tax_return irs publication ed describes a form 1040pc prepared using a personal computer as follows 2in their stipulations of facts the parties referred to forms w-4 employee's withholding allowance certificate the court assumes the parties meant forms w-2 wage and tax statement the computer prints the return in a three-column answer sheet format it prints line numbers and dollar amounts only for lines on which you made an entry as a result an 11-page conventional return requiring forms and schedules can be printed as a two-page 1040pc return vaksman v commissioner tcmemo_2001_165 affd 54_fedappx_592 5th cir at the time petitioner signed form 1040pc mr keitz and the paid preparer had already signed it the return was filed electronically petitioner did not discuss the return with her husband nor did she question him about the return mr keitz had always told petitioner he would take care of the taxes in when petitioner and her husband legally_separated for the first time mr keitz memorialized his intention to pay their tax_liabilities their voluntary separation and property settlement agreement states the parties agree that they will file a joint income_tax return for the tax_year of and split the refund accordingly with regard to both federal and state tax requirements in the event that there is a tax payment due for either the state or federal payment husband will pay the entire tax_assessment petitioner and her husband separated for the final time in the parties have stipulated that pursuant to a consent order petitioner received approximately dollar_figure per month from mr keitz for child care and alimony during and according to the consent order beginning in may of mr keitz was ordered to pay petitioner dollar_figure per month consisting of dollar_figure per week for child_support and dollar_figure per month in alimony additionally petitioner earned dollar_figure in on date respondent withheld petitioner's federal_income_tax refund and applied it toward the outstanding tax_liability for that is when petitioner became aware that there was a problem with their taxes initially petitioner did not pursue the matter because mr keitz said he was taking care of it respondent then withheld petitioner's federal_income_tax refund and applied it toward the outstanding tax_liabilities on date respondent received a form_8857 request for innocent spouse relief from petitioner for the years and on date petitioner submitted to respondent her responses to respondent's innocent spouse questionnaire in her response petitioner provided a listing of her monthly expenses those expenses total dollar_figure and are as follows house payment dollar_figure oil gas electric auto fuel car insurance phone clothing recreation credit card food medical hair cut sec_42 cable lawyers child care on date respondent determined petitioner was not entitled to relief from the deficiency for tax_year pursuant to sec_6015 because petitioner did not file a joint tax_return for that year respondent granted petitioner relief from joint liability for the deficiencies for and pursuant to sec_6015 despite the parties' agreement that the underpayment is solely attributable to mr keitz and respondent's examiner's determination that mr keitz bears the legal_obligation for the underpayment respondent determined petitioner was not entitled to relief for the dollar_figure underpayment_of_tax for tax_year pursuant to sec_6015 respondent contended that petitioner failed to prove a belief that the tax would be paid did not fulfill her duty to inquire as to whether the tax would be paid and failed to show that it would be an economic hardship for her if relief were denied petitioner filed a timely petition under sec_6015 for a determination of relief from joint_and_several_liability for an underpayment_of_tax on a joint_return opinion the court's determination as to whether petitioner is entitled to equitable relief under sec_6015 is made in a trial de novo and is not limited to matter contained in respondent's administrative record ewing v commissioner t c ___ ___ slip op pincite the court reviews respondent's denial of relief under sec_6015 for abuse_of_discretion see 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 petitioner bears the burden of proving that respondent abused his discretion in denying that relief see 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir in order to prevail petitioner must demonstrate that in not granting relief respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 91_tc_1079 whether petitioner is entitled to equitable relief sec_6015 grants the commissioner discretion to relieve from joint_and_several_liability an individual who files a joint_return the parties agree that relief from the underpayment is not available to petitioner under sec_6015 or c thereby satisfying sec_6015 as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 sec_4 2000_1_cb_447 to be used in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_6015 provides in pertinent part as follows sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability 4respondent's determination is subject_to revproc_2000_ 2000_1_cb_447 which was in effect when respondent evaluated petitioner's request and when respondent issued the notice_of_determination revproc_2000_15 supra has been superseded by revproc_2003_61 2003_32_irb_296 effective for requests for relief filed on or after date sec_4 c b pincite sets forth the threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent does not dispute that petitioner has satisfied those threshold conditions circumstances where irs ordinarily grants equitable relief where the requesting spouse satisfies the threshold conditions set forth in revproc_2000_15 sec_4 then revproc_2000_15 sec_4 sets forth the circumstances in any case where a liability reported in a joint_return is unpaid under which the commissioner will ordinarily grant relief to that spouse under sec_6015 the commissioner will ordinarily grant relief to a requesting spouse who satisfies all of the following elements as set forth in revproc_2000_15 c b pincite a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner's delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration petitioner's marital status petitioner was legally_separated from mr keitz at the time she filed the claim for relief in this case they were divorced at the time of trial the court concludes that petitioner has satisfied this element petitioner's knowledge or reason to know the tax would not be paid in determining whether a taxpayer in an underpayment case is entitled to equitable relief under sec_6015 the court considers whether the requesting spouse knew or had reason to know when the return was signed that the tax would be unpaid 121_tc_73 wiest v commissioner tcmemo_2003_91 respondent contends that petitioner did not prove that she did not know or did not have reason to know at the time the return was signed that the unpaid tax_liability would not be paid and did not fulfill her duty to inquire in washington v commissioner supra pincite the taxpayer a high school graduate signed a return jointly with her husband a self-employed carpenter she had no involvement in her husband's business id pincite nor did he discuss with her the preparation or filing of their joint_return id pincite the sole involvement of the taxpayer in washington in preparing the tax_return was to provide her form_w-2 to the paid preparer and sign the return id pincite the tax on her wages was paid through withholding id pincite the remaining tax_liability was attributable to her husband id pincite in according her relief from liability the court found that mrs washington did not know and had no reason to know at the time the return was signed that mr washington would not pay the tax id pincite she believed her husband would pay the liability because it was solely related to his business operations id pincite this case has similarities to washington mrs keitz had no involvement in her husband's business she gave mr keitz her form_w-2 and he had their tax_return prepared by h_r block what he told petitioner to sign was a return in the 1040pc format in essence a computer printout of lines and numbers it is reasonable to conclude that mrs keitz believed that mr keitz would pay the tax in fact mr keitz constantly assured petitioner that their taxes would be paid further as in the washington case the liability here was solely attributable to mr keitz since mrs keitz's taxes on her wages had been paid through withholding given these facts the court concludes that petitioner at the time she signed the return did not know or have reason to know that the tax due would not be paid the court rejects respondent's argument that she possessed such knowledge or failed to fulfill a duty_of inquiry the court concludes that petitioner has satisfied this element petitioner will suffer economic hardship respondent contends that petitioner failed to show that she would suffer economic hardship if relief were denied in determining whether a requesting spouse will suffer economic hardship if the relief is not granted revproc_2000_15 supra looks to sec_301_6343-1 proced admin regs for guidance revproc_2000_15 sec_4 c economic hardship is present if satisfaction of the tax_liability in whole or in part will cause the taxpayer to be unable to pay her reasonable basic living_expenses sec_301_6343-1 proced admin regs in petitioner earned dollar_figure and received approximately dollar_figure per month from mr keitz for alimony and child_support for three minor children petitioner had monthly expenses of dollar_figure after which she had dollar_figure per month remaining petitioner did not present any other evidence regarding any additional claimed expenses petitioner has failed to establish that she will suffer economic hardship if equitable relief is not granted the court concludes that petitioner has not satisfied this element accordingly the court concludes that petitioner fails to qualify for relief under revproc_2000_15 sec_4 balancing factors for determining whether to grant equitable relief under revproc_2000_15 where as here the requesting spouse fails to qualify for relief under revproc_2000_15 sec_4 the commissioner may nonetheless grant the requesting spouse relief under revproc_2000_15 sec_4 revproc_2000_15 sec_4 lists the following two factors which if present the commissioner weighs in favor of granting relief the taxpayer is separated or divorced from the nonrequesting spouse and the taxpayer was abused by his or her spouse and the following two factors which if present the commissioner weighs against granting relief the taxpayer received significant benefit from the unpaid liability or the item giving rise to the deficiency and the taxpayer has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates ewing v commissioner t c at ____ slip op pincite revproc_2000_15 supra implies that the commissioner will generally not consider the absence of factor or in determining whether to grant relief under sec_6015 however on the basis of caselaw deciding whether it was equitable to relieve a taxpayer from joint liability under former sec_6013 the court considers the factor that a taxpayer did not significantly benefit from the unpaid liability or item giving rise to the deficiency as a factor in favor of granting relief to that taxpayer ewing v commissioner supra at ____ slip op pincite ferrarese v commissioner tcmemo_2002_249 citing 93_tc_434 foley v commissioner tcmemo_1995_16 robinson v commissioner tcmemo_1994_557 klimenko v commissioner tcmemo_1993_340 and hillman v commissioner t c memo revproc_2000_15 supra lists the following four factors which if present the commissioner weighs in favor of granting relief and if not present the commissioner weighs against granting relief the taxpayer would suffer economic hardship if relief is denied in the case of a liability that wa sec_5cases deciding whether a taxpayer was entitled to equitable relief under sec_6013 are helpful in deciding whether a taxpayer is entitled to relief under sec_6015 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 ndollar_figure 5th cir affg 115_tc_183 properly reported but not paid the taxpayer did not know and had no reason to know that the liability would not be paid the liability for which relief is sought is attributable to the nonrequesting spouse and the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability weighs against relief only if the requesting spouse has the obligation ewing v commissioner supra at ____ slip op pincite revproc_2000_15 sec_4 states that no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately the list is not intended to be exhaustive as discussed next most of the factors the commissioner uses in making sec_6015 determinations do not support respondent's determination in this case petitioner's marital status respondent determined that the marital status factor weighs in favor of petitioner as discussed supra the court agrees that this factor favors petitioner spousal abuse mr keitz did not abuse petitioner lack of spousal abuse is not a factor listed in revproc_2000_15 sec_4 that weighs against granting equitable relief washington v commissioner t c pincite the court concludes that this factor is neutral significant benefit respondent determined that petitioner did not gain any significant benefit from the unpaid liability the court concludes that this factor favors petitioner see ewing v commissioner supra at _____ slip op pincite compliance with tax laws petitioner filed returns for tax years through and respondent concedes that petitioner has complied with tax laws at least since revproc_2000_15 supra lists tax compliance as a factor which the commissioner will consider only against granting relief the court concludes that this factor is neutral economic hardship as discussed supra petitioner has failed to establish that she will suffer economic hardship if equitable relief is not granted the court concludes that this factor weighs against petitioner knowledge or reason to know the court has considered supra respondent's argument that petitioner at the time she signed the return knew or had reason to know that the tax due would not be paid the court rejects respondent's argument that she possessed such knowledge or failed to fulfill a duty_of inquiry the court concludes that this factor favors petitioner whether the underpayment_of_tax is attributable to petitioner's husband respondent concedes that the underpayment_of_tax for is attributable to mr keitz the court concludes that this factor favors petitioner legal_obligation to pay tax during the evaluation process respondent's examiner determined that mr keitz bears the legal_obligation for the tax_liability as neither party has introduced any additional evidence on this point the court accepts this determination and concludes that this factor favors petitioner conclusion petitioner has presented a strong case for relief from joint liability under the factors promulgated by the commissioner in revproc_2000_15 supra all of the factors except one economic hardship either weigh in favor of petitioner or are neutral while the economic hardship factor weighs against petitioner it does not outweigh the positive and neutral factors revproc_2000_15 sec_4 petitioner is no longer married to mr keitz she did not significantly benefit from the underpayment the underpayment was solely attributable to mr keitz petitioner has complied with federal tax laws at least since she did not know or have reason to know mr keitz would not pay the unpaid tax for and mr keitz bears the legal_obligation to pay the tax the neutral factors include petitioner's compliance with the tax laws and lack of spousal abuse the court determines that respondent's denial of relief under sec_6015 was an abuse_of_discretion and that on the basis of the facts and circumstances it would be inequitable to hold petitioner liable for the underpayment_of_tax for to reflect the foregoing decision will be entered for petitioner
